Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 1 of 13 PageID #: 607




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 SONNY DAVIS,                                            )
                                                         )
                                Plaintiff,               )
                                                         )
                           v.                            )        No. 2:19-cv-00091-JRS-MJD
                                                         )
 AASHIA BADE, et al.,                                    )
                                                         )
                                Defendants.              )

      ORDER GRANTING DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

         Plaintiff Sonny Davis brought this action alleging that the defendants were deliberately

 indifferent to his serious medical needs. The defendants have moved for summary judgment. For

 the reasons explained below, the Court finds that Mr. Davis has not presented a genuine issue of

 material fact, and the defendants' motion for summary judgment, dkt. [41], is GRANTED.

                                            I.
                                SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not

 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 2 of 13 PageID #: 608




 support a fact in opposition to a movant’s factual assertion can result in the movant’s fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

            In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986)). The Court views the record in the light most favorable to the non-moving party

 and draws all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d

 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827

 (7th Cir. 2014). The Court need only consider the cited materials and need not "scour the record"

 for evidence that is potentially relevant to the summary judgment motion. Grant v. Trustees of

 Indiana University, 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation marks omitted); see also Fed.

 R. Civ. P. 56(c)(3). The non-moving party bears the burden of specifically identifying the relevant

 evidence of record. D.Z. v. Buell, 796 F.3d 749, 756 (7th Cir. 2015). This is in part because

 summary judgment is the “put up or shut up” moment in a lawsuit. Grant, 870 F.3d at 568.

                                               II.
                                      FACTUAL BACKGROUND

     A. The Parties

            Plaintiff Sonny Davis has been an inmate of IDOC since 2003. Dkt. 50-1, p 12-13. He was

 transferred from Westville Correctional Facility to WVCF on or about July 31, 2018. Dkt. 43-1,

 para. 7.




                                                     2
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 3 of 13 PageID #: 609




        Defendant Aashia Bade, Psy.D., is a psychologist employed by Wexford of Indiana, LLC

 ("Wexford"). Dkt. 43-1, paras. 1-2. She served as Wexford's regional director of mental health

 from July 9, 2017, to October 27, 2018. Id. at para. 2. She is currently the associate director for

 mental health programs for Wexford Health Sources, Inc. Id.

        Defendant Sarah Clarke is employed as a licensed mental health professional by Wexford.

 Dkt. 43-2, para. 2. She has worked at WVCF since approximately February 2018. Id. Ms. Clarke

 has the authority to see and provide clinical mental health services to inmates, but she does not

 have the authority to order medications, unilaterally order a change in housing assignment, or

 declare an inmate seriously mentally ill. Id. at 6. She may consult with a licensed psychologist,

 such as Dr. Sims or Dr. Bade, if she believes that a patient requires a new diagnosis. Id. Defendant

 Kelly Inda is employed as a licensed mental health professional by Wexford. Dkt. 43-3, para. 2.

 She has worked at WVCF since April 1, 2017. Id. Ms. Inda has the authority to see and provide

 clinical mental health services to inmates, but she does not have the authority to order medications,

 unilaterally order a change in housing assignment, or declare an inmate seriously mentally ill. Id.

 at 9. She may consult with a licensed psychologist, such as Dr. Sims or Dr. Bade, if she believes

 that a patient requires a new diagnosis. Id.

    B. Mr. Davis' History of Mental Illness

        Mr. Davis has suffered from mental illness issues his entire life. Dkt. 50-1, p. 1. He has

 spent time in treatment facilities and has been prescribed medication to treat these mental health

 issues. Id. Mr. Davis reports suffering from "depression (constant thoughts of suicide), anxiety

 (panic attacks that feel as if I am having a heart attack which leaves me in pain all over my body

 and feels as if I'm dying)," and auditory hallucinations. Id. "When I'm hearing voices or having




                                                  3
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 4 of 13 PageID #: 610




 panic attacks I cut on my arms to stop the panic attacks or to quiet the voices. Something about

 inflicting injuries to myself brings me to reality or out of the state I'm in." Id.

         Mr. Davis' history of mental illness during his incarceration at IDOC is well documented.

 On February 28, 2003, the sentencing court issued an Abstract of Judgment that found, as a

 mitigating factor, Mr. Davis' mental illness and depression. Id. at 13.

         On May 5, 2014, an IDOC official provided the following review summarizing Mr. Davis'

 mental health issues:

         The offender Davis has a "C" mental health code which means he has a psychiatric
         disorder that causes little functional impairment and requires infrequent psychiatric
         services. These services may be routine and/or unplanned in nature and may involve
         mental health monitoring. Offender Davis was transferred to Pendleton
         Correctional Facility (IRT) on 3/18/2014 and has been participating in therapy since
         that time. It is recommended that offender Davis continues to actively participate
         in therapy and continue to take his prescribed medications.

 Id. at 44.

         On September 21, 2016, Dr. Eddie Taylor noted that Mr. Davis has diagnoses of Axis I

 Major Depression and Axis II antisocial personality disorder. Id. at 46. Dr. Taylor also noted that

 Mr. Davis experiences issues with anxiety. Id. At that time, Mr. Davis was prescribed Prozac for

 depression. Dr. Taylor determined that Mr. Davis "appears to be stable since being put back on

 medications." Id. at 47.

     C. Events at WVCF

         On July 31, 2018, Mr. Davis was transferred from Westville Correctional Facility to

 WVCF. Dkt. 43-1, para. 7. At that time, Mr. Davis had a mental health classification of A,

 indicating that he was free of mental health issues. Id. at para. 5. Prior to this transfer, Mr. Davis

 was housed in the Westville Control Unit, which is a restrictive housing unit. Id. at 7.




                                                    4
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 5 of 13 PageID #: 611




        On August 1, 2018, Mr. Davis was placed on suicide precautions and was evaluated by

 Ms. Clarke. Dkt. 43-2, para. 7; Dkt. 43-3, para. 5. Ms. Clarke reviewed records indicating that

 Mr. Davis had a history of improper behavior as well as expressing the potential for self-harm. Id.

 Ms. Clarke claims that Mr. Davis did not cooperate or communicate with her during their session

 and noted that he was irritable, hostile, and short. Id. She did not believe that he had a significant

 risk of self-harm and indicated that he could receive normal bedding items, clothing items, and

 finger foods for meals. Id. She also kept him on a close observation status. Id.

        On August 2, 2018, Ms. Clarke followed up with Mr. Davis. Id. at para. 9. Ms. Clark claims

 that Mr. Davis told her he never felt suicidal and was mad about being transferred. Id. He

 apologized for being disrespectful, and Ms. Clarke removed him from suicide watch. Id.

        On August 3, 2018, Mr. Davis was evaluated by Ms. Inda. Id. He told Ms. Inda that he had

 been stressed and was struggling with impulses of self-harm and feelings of depression. Id.

 Ms. Inda suggested that they work on coping skills to avoid acting out engaging in self-harm. Id.

 Mr. Davis was placed on a temporary mental health hold pending his long-term housing

 assignment. Id.

        On August 6, 2018, Ms. Clarke went to see Mr. Davis, but he refused her visit. Id. at para.

 10. Mr. Davis was blocking his cell camera and, after refusing to move, was pepper sprayed by

 custody staff. Id. When Ms. Clarke saw Mr. Davis the next day, he was courteous and polite but

 indicated that he was on a hunger strike. Id. at para. 11. Ms. Clarke claims that he did not appear

 to be having any mental health issues at that time, and he was given a temporary mental health

 placement pending his transfer to a permanent housing unit. Id.

        On August 12, 2018, Mr. Davis completed the following Request for Health Care Form:

        I am requesting to see the psychologist. Will you please forward this to Dr. Sims.
        Ms. Sims I don't know if you remember me from last time I was here. I am not

                                                   5
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 6 of 13 PageID #: 612




          doing very good. I am hearing voices and am having crazy thoughts of hurting
          myself. I really need to be placed back on my medication. I need to be seen A.S.A.P.

 Id. at 52. This form was reviewed by Ms. Clarke on August 18, 2018. Id.

          On August 21, 2018, Dr. Sims met with Mr. Davis for an evaluation. Dr. Sims diagnosed

 Mr. Davis with Axis II borderline personality disorder. Id. at 7, 8. Her report noted that Mr. Davis

 has a history of cutting himself when he becomes distressed and has a history of self-harm in

 segregation. Id. at 7, 8, 9. In her report, Dr. Sims indicated that she had diagnosed Mr. Davis with

 Axis II borderline personality disorder, that she would recommend removing Mr. Davis from the

 Restrictive Housing Unit, and that she would refer him to a psychiatrist. Id. at 8, 9.

          On August 21, 2018, Dr. Sims sent the following email to several IDOC officials and

 mental health staff:

          I saw Sonny Davis 12888 in SCU and he was given Axis II diagnosis that would
          contraindicate SCU and there is most likely going to be Axis I diagnosis and there
          is current need for evaluation for medication. Therefore there is now a
          contraindication for continued placement in WVCF Restricted Housing Unit/SCU.

          Dkt. 1-1, p. 2. The defendants were recipients on this email and on the following emails

 from IDOC officials. Id. at 2, 4, 6.

          IDOC official James Basinger wrote back to Dr. Sims, telling her not to "remove

 [Mr. Davis] from SCU until Mark Levenhagen and I have discussed." Id. at 4. Dr. Sims then asked,

 "Should I hold back on the MSC Code change to 'C'? He actually would do better staying in SCU

 if we could treat him there." Id. Mr. Levenhagen then sent the following response:

          All, this offender is not to be moved from the SCU. We are in the process of making
          him a "danger" exception in compliance with the IPAS agreement. 1 I talked with
          Dr. Dwenger regarding his mental health needs and if necessary, we will figure out
          a way to treat him in the SCU. Moving him anywhere else at this time would fail
          to meet his security needs.

 1
  On January 27, 2016, IDOC officials entered into a class action settlement agreement restricting IDOC's ability to
 place inmates with a serious mental illness in long-term segregation. Dkt. 50-1, pp. 15-41; see also Indiana Protection
 and Advocacy Servs. Comm'n v. Commissioner, No. 1:08-cv-1317-TWP-MJD at dkt. 496.

                                                           6
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 7 of 13 PageID #: 613




 Id. at 11 (emphasis in original).

        After Dr. Dwenger indicated that she was not available, Dr. Bade offered to review

 Mr. Davis' chart and re-evaluate Dr. Sims' diagnosis. Id. at 6. Dr. Bade sent an email, less than two

 hours after receiving the email from Mr. Levenhagen, indicating that she had "briefly" reviewed

 Mr. Davis' chart and believed that his behaviors were related "primarily to his previous diagnosis

 of Antisocial Personality disorder." Id. at 9. She asked that Dr. Sims' diagnosis of borderline

 personality disorder and the change in Mr. Davis' mental health classification "be deferred in the

 EMR, until an in person evaluation can be conducted by Dr. Dwenger or myself." Id.

        On August 28, 2018, Dr. Bade met with Mr. Davis for an in-person evaluation. Dkt. 43-1,

 para. 13. In an email to mental health staff and IDOC officials, Dr. Bade indicated that "Mr. Davis

 did report symptoms that may be consistent with trauma related anxiety; however, it is unclear if

 these reported symptoms are (1) genuine or feigned, (2) goal oriented or spontaneous, and/or

 (3) acute or chronic." Dkt. 1-1, p. 8. "I'm recommending that no MH diagnosis be made at this

 time, MH code remains 'A' and MH staff will monitor per their SCU protocol." Id.

        On September 6, 2018, Mr. Davis directed a Request for Health Care form to Ms. Clarke,

 indicating that he was "not getting any better and need[ed] a resolution. I need to know what I need

 to do as I am in serious need of help and am suffering everyday." Dkt. 50-1, p. 51. Ms. Clarke

 reviewed this form and indicated that Mr. Davis was seen on September 10, 2018. Id.

        On September 10, 2018, Ms. Clarke met with Mr. Davis and suggested that he work on his

 coping and communication skills. Dkt. 43-2, para. 15. Mr. Davis told Ms. Clarke that he needed

 to be placed back on his medication. Id.




                                                  7
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 8 of 13 PageID #: 614




        On September 12, 2018, Mr. Davis submitted a grievance indicating that he was hearing

 voices "that tell me to hurt myself and others. Medication prevents me from hearing these voices."

 Dkt. 1-1, p. 25.

        On October 10, 2018, Dr. Bade sent an email to WVCF Warden Richard Brown asking,

 "Is mr sonny (sic) Davis doing ok?" Dkt. 1-1. Warden Brown replied, "We haven't heard anything

 from him lately. I will copy other staff on this in case they have heard anything." Id. at 19. The

 next day, IDOC official Jerry Snyder responded, "I have heard nothing from custody staff of any

 issues and his caseworker states he is doing fine." Id. In reply, Dr. Bade wrote, "Thanks!! I checked

 in with MH staff, they reported no concerns currently. Just wanted to make sure things have been

 ok since it's been a month and a half." IDOC official Frankie Littlejohn responded to Dr. Bade's

 email, indicating that he had "pulled [Mr. Davis] out last week at his request to speak with me."

 Id. According to Mr. Littlejohn, Mr. Davis broke down in tears about his placement in the

 Restrictive Housing Unit believing that there was nothing he could do to change his placement. Id.

 Mr. Littlejohn "reinforced that him playing the MH card to manipulate his placement would not

 accomplish his goals of improving his circumstances." Id.

        Ms. Clarke and Ms. Inda claim that Mr. Davis refused to meet with them on October 8,

 2018, and December 11, 2018, respectively. Dkt. 43-2, para. 16; dkt. 43-3, para. 10. However,

 Mr. Davis claims that they ignored his reports of serious mental health symptoms and that he "was

 denied to be called out for session by both" Ms. Clarke and Ms. Inda. Dkt. 50-1, p. 4.

                                               III.
                                           DISCUSSION

    A. Deliberate Indifference Standard
        Mr. Davis asserts Eighth Amendment medical care claims against the defendants. At all

 times relevant to his claims, he was a convicted offender. Accordingly, his treatment and the


                                                  8
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 9 of 13 PageID #: 615




 conditions of his confinement are evaluated under standards established by the Eighth

 Amendment's proscription against the imposition of cruel and unusual punishment. See Helling v.

 McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner receives in prison

 and the conditions under which he is confined are subject to scrutiny under the Eighth

 Amendment.").

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). "To determine if the Eighth Amendment has been

 violated in the prison medical context, [courts] perform a two-step analysis, first examining

 whether a plaintiff suffered from an objectively serious medical condition, and then determining

 whether the individual defendant was deliberately indifferent to that condition." Petties v. Carter,

 836 F.3d 722, 727–28 (7th Cir. 2016) (en banc). "[C]onduct is deliberately indifferent when the

 official has acted in an intentional or criminally reckless manner, i.e., the defendant must have

 known that the plaintiff was at serious risk of being harmed [and] decided not to do anything to

 prevent that harm from occurring even though he could have easily done so." Board v. Farnham,

 394 F.3d 469, 478 (7th Cir. 2005) (internal quotations omitted). "To infer deliberate indifference

 on the basis of a physician's treatment decision, the decision must be so far afield of accepted

 professional standards as to raise the inference that it was not actually based on a medical

 judgment." Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006); see also Plummer v. Wexford

 Health Sources, Inc., 609 F. App’x 861, 862 (7th Cir. 2015) (holding that defendant doctors were

 not deliberately indifferent because there was "no evidence suggesting that the defendants failed

 to exercise medical judgment or responded inappropriately to [the plaintiff's] ailments"). In



                                                  9
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 10 of 13 PageID #: 616




  addition, the Seventh Circuit has explained that "[a] medical professional is entitled to deference

  in treatment decisions unless no minimally competent professional would have [recommended the

  same] under those circumstances." Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (internal

  quotation omitted). "Disagreement between a prisoner and his doctor, or even between two medical

  professionals, about the proper course of treatment generally is insufficient, by itself, to establish

  an Eighth Amendment violation." Id.

     B. Mr. Davis' Claims Against the Defendants

         1. Dr. Bade

         Mr. Davis has failed to present evidence against Dr. Bade on the subjective element of his

  deliberate indifference claim. Before making a diagnosis, Dr. Bade reviewed Mr. Davis' medical

  records and met with him for an in-person evaluation. Although her diagnosis differed from that

  of Dr. Sims, and although it came after Mr. Levenhagen's e-mail stating that Mr. Davis was not to

  be moved at the time due to his security needs, these facts alone are insufficient to establish an

  Eighth Amendment violation. In the months after making this diagnosis, Dr. Bade inquired about

  Mr. Davis' mental health status with IDOC staff. Although Mr. Davis reported that he continued

  to have panic attacks, auditory hallucinations, and episodes of self-harm, this information was kept

  from Dr. Bade when IDOC officials told her that "his caseworker states he is doing fine."

  Dkt. 1-1, p. 19. Thus, despite her affirmative efforts to follow up on Mr. Davis' status, Dr. Bade

  lacked a subjective awareness that Mr. Davis was still reporting symptoms.

         Mr. Davis urges the Court to draw the inference that Dr. Bade did not make a medical

  judgment, and instead merely succumbed to Mr. Levenhagen's directive. Dkt. 50, p. 3. But, the

  undisputed facts that Dr. Bade conducted an independent review of the medical records, conducted

  an in-person examination of Mr. Davis, and made an unsolicited follow up into Mr. Davis' status



                                                   10
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 11 of 13 PageID #: 617




  make this an unreasonable inference. Also, Dr. Bade's personal examination and assessment is in

  line with other undisputed evidence, such as Mr. Davis having a mental health classification of A

  (i.e., free of mental health issues) when he was transferred into WVCF, Ms. Clarke's multiple

  assessments that he did not pose a significant risk of self-harm and Mr. Davis' supporting

  pronouncement to her that he was not suicidal, and Ms. Inda's suggestion that they work on his

  coping skills.    Similarly, Dr. Sims concurred that Mr. Davis could be better treated in

  administrative segregation. Indeed, there is no constitutional right to be treated outside of

  segregation, notwithstanding any terms of the settlement agreement. Also, there is no evidence

  that Dr. Bade could have overruled a security decision made by IDOC officials in any event, and,

  as a psychologist, she could not prescribe the medications upon which Mr. Davis' claims are

  premised. As for the latter, any failure to recommend medications does not evidence deliberate

  indifference. Similarly, her review of medical records, in-person evaluation, and proactive follow-

  up do not evidence deliberate indifference. Accordingly, the motion for summary judgment is

  granted in favor of Dr. Bade.

         2. Ms. Clarke and Ms. Inda

         Mr. Davis has failed to present evidence against Ms. Clarke and Ms. Inda on the objective

  element of his deliberate indifference claim. Upon Mr. Davis' arrival at WVCF, Ms. Clarke

  reviewed his medical records, met with him multiple times, and recommended that he remain on

  close observation status. Not only did Ms. Clarke initially not believe that he had a significant risk

  of self-harm, he later confirmed to her that he did not feel suicidal, leading her to take him off the

  precautionary suicide watch. Days later, Ms. Clarke met with him again and noted that he did not

  appear to be having any mental health issues. Ms. Inda also met with Mr. Davis and discussed

  coping skills to alleviate his mental health episodes. Notably, because the foregoing occurred prior



                                                   11
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 12 of 13 PageID #: 618




  to any directive from Mr. Levenhagen, the aforementioned unreasonable inference—that Ms.

  Clarke and Ms. Inda were not exercising their judgment and instead succumbing to Mr.

  Levenhagen's directive—does not even arise. After Mr. Davis was evaluated by Dr. Bade, Ms.

  Inda and Ms. Clarke continued to meet with him. Although Mr. Davis now claims that they refused

  to meet with him for counseling, IDOC records indicate that it was Mr. Davis who refused to meet

  with them. Even if this could be considered a dispute, 2 when this dispute is construed in Mr. Davis'

  favor he is still not entitled to relief. Mr. Davis' claims are based on the medical staff's refusal to

  prescribe mental health medication, which is something Ms. Clarke and Ms. Inda were not even

  authorized to do. Also, even if they could have recommended that medications be prescribed,

  there is no evidence that they felt this was necessary, or that the failure to make such

  recommendation would rise to deliberate indifference. To the contrary, Ms. Clarke did not note

  any mental health issues and Ms. Inda worked with Mr. Davis on coping skills rather than ignoring

  his alleged mental health issues. Accordingly, the motion for summary judgment is granted in

  favor of Ms. Clarke and Ms. Inda.

                                          IV.
                          CONCLUSION AND FURTHER PROCEEDINGS

          Mr. Davis' motion for an extension of time to file a response to motion for summary

  judgment, dkt. [48], is granted. The defendants' motion for summary judgment, dkt. [41], is

  granted. Mr. Davis' motion for sanctions, dkt. [52], is denied.

          The clerk is directed to issue final judgment in accordance with this order.

          IT IS SO ORDERED.




  2
   For example, Mr. Davis could be referring to times when he sought an informal meeting, whereas Ms. Inda and Ms.
  Clarke could be referencing formally scheduled meetings documented in the records; they all could be correct.

                                                        12
Case 2:19-cv-00091-JRS-MJD Document 56 Filed 09/30/20 Page 13 of 13 PageID #: 619




  Date: 9/30/2020




  Distribution:

  SONNY DAVIS
  128888
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  6908 S. Old US Hwy 41
  P.O. Box 1111
  CARLISLE, IN 47838

  David A. Arthur
  INDIANA ATTORNEY GENERAL
  David.Arthur@atg.in.gov

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Marley Genele Hancock
  INDIANA ATTORNEY GENERAL
  marley.hancock@atg.in.gov




                                       13
